t c no united_states tax_court david h and suzanne hillman petitioners v commissioner of internal revenue respondent docket no filed date p’s s_corporation s performed management services for real_estate partnerships in which p had direct and indirect interests p actively participated in s by performing management services that s had contracted to perform for the partnerships p was not an active_participant in any of the partnerships on the schedule_k-1 issued to p from s p’s portion of the management income was reduced by the portion of the corresponding management fee expense paid_by the partnerships to s in an amount proportionate to p’s ownership percentage in each partnership the reduction from the management income was treated as a loss from a trade_or_business r disallowed the management fee expense deductions on the grounds that the expenses were passive within the meaning of sec_469 i r c and that p was not entitled to treat the this opinion supplements a previously released opinion 114_tc_103 -- - income and expenses as self-charged items under sec_469 i r c and sec_1_469-7 proposed income_tax regs fed reg date held the management fee expense is passive and may not be deducted from petitioner’s passthrough management fee income which is nonpassive within the meaning of sec_469 i r c stefan f tucker for petitioners wilton a baker for respondent supplemental opinion gerber judge in an earlier opinion filed by the court in this case we decided that petitioners were entitled to treat management fees as offsetting self-charged items for purposes of sec_469 the court_of_appeals for the fourth circuit disagreed and reversed our holding 263_f3d_338 4th cir revg 114_tc_103 t all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated petitioner had a self-charged item with the same attributes in terms of economic_substance as provided for in sec_1_469-7 proposed income_tax regs fed reg date with the difference being that it involved self-charged management fees instead of interest this court held that the same treatment should be afforded petitioner in the reversal of our holding the court_of_appeals for the fourth circuit decided that sec_469 prohibited petitioner from a deduction or offset until and unless it is specifically permitted by law eg by the issuance of an enabling regulation 250_f3d_228 4th cir revg 114_tc_103 the court_of_appeals however was sympathetic to petitioner’s plight finding the situation to be an inequity but continued due to the reversal we must now consider petitioners’ alternative argument concerning whether they correctly reported the management fee items in general we consider whether petitioners’ reporting position should be sustained petitioners contend that the real_estate activity of the passthrough entities may be segregated into separate rental and trade_or_business activities e passive and nonpassive background during and david h hillman petitioner owned percent and dollar_figure percent respectively of the stock of southern management_corporation smc smc an s_corporation provided real_estate management services to approximately passthrough entities including joint ventures limited_partnerships and s_corporations that were involved in real_estate rental activities passthrough entities petitioner held direct and indirect interests in the passthrough entities the general_partner of each partnership is either petitioner or an upper_tier_partnership or s_corporation in which petitioner owns an interest continued one that only congress or the secretary as the holder of the delegated authority from congress has the authority to ameliorate id pincite this case was submitted fully stipulated and the factual background discussed in 114_tc_103 is incorporated by this reference q4e- during and petitioner did not participate in the passthrough entities’ activities but he did actively participate in smc by performing management services that smc had contracted to perform for the passthrough entities petitioner treated his involvement with smc’s real_estate management activity as a separate activity from any other activities carried on by smc during and petitioner materially participated in smc’s real_estate management activity in excess of hours during those same years smc also conducted other operations in addition to real_estate management services such as recreational services medical insurance plan underwriting credit collection services and a maintenance training academy petitioner did not materially participate in any of these other operations of smc petitioner reported his smc salary as income and smc deducted those amounts as an expense for compensation paid to petitioner for services related to the conduct of the real_estate management activity for the and taxable years smc separately reported management fee income after deduction of expenses including petitioner’s salary from smc on petitioners’ and schedules k-1 the portion of the management fee paid_by the passthrough entities to smc and allocable to petitioner’s ownership percentage in each passthrough_entity was deducted as a loss from a trade_or_business on either petitioner’s schedules k-1 for the and taxable years or - - on the schedules k-1 of upper tier passthrough entities for the and taxable years in computing their and taxable_income petitioners treated the proportionate ownership share of the passthrough entities’ management fee deduction as a reduction from petitioners’ gross_income from activities characterized as nonpassive under sec_469 in the notice_of_deficiency respondent disallowed the characterization of the management fee expense as nonpassive referencing sec_1_469-7 proposed income_tax regs fed reg date which provides that lending transactions e any transaction involving loans between persons or entities may be treated as self-charged discussion enacted by congress as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the passive_activity_loss rules were designed to limit a taxpayer’s ability to use deductions from one activity to offset income from another activity in particular under the sec_469 passive_activity_loss rules income generated from nonpassive activities cannot be offset by deductions generated from passive activities ’ nonpassive losses may be carried to future years and applied against future passive_income congress mandated in sec_469 that the secretary issue regulations to implement sec_469 under that mandate sec_1_469-7 proposed income continued -- - accordingly to be successful here petitioner would have to show that the management fee income received and some portion of the management fee deductions claimed by the real_estate passthrough entities were both passive or nonpassive petitioners reported that the deductions proportionate in amount to their ownership in the passthrough entities were nonpassive and deductible from the management fee income in order to sustain that reporting position petitioners must show that part of the real_estate pass-through entities’ deductions expenses were incurred in a separate trade_or_business rather than from the real_estate activity which is defined as passive by statute with that backdrop we consider petitioners’ alternative position that the real_estate entities reported two separate activities in connection with the payment of the management fees petitioners describe the circumstances as follows in this case the real_estate entities separately and consistently reported two k-1 line items hillman’s share of the management fee expense as ordinary_loss from trade_or_business to the extent that he received a distributive_share of management fee income from smc and a line item from rental real_estate income or loss which included the management fee expense in excess of hillman’s distributive_share continued tax regs was issued in to provide in certain situations for the offset of passive interest deductions against nonpassive interest_income the offset avoided an ineguity where a taxpayer incurred nonpassive_income and passive loss from the same transaction self-charged in the same year - petitioner distinguishes himself from other partners because he was the only partner interest holder who received substantial management fee income in the notice_of_deficiency respondent determined that petitioner was not entitled to recharacterize his share of the passive management expense of the passthrough entities as nonpassive so as to match it against his share of nonpassive management income of smc respondent argues that the payment of management fees by the real_estate entities cannot constitute a trade_or_business separate from the associated income for purposes of sec_469 we agree with respondent in effect petitioner’s reporting approach treated his management income and the corresponding management fee deductions as a self-charged item in the same manner as provided for by sec_1_469-7 proposed income_tax regs fed reg date the court_of_appeals for the fourth circuit however did not approve the self-charged approach for petitioner’s management fee income and expense as an alternative to the self-charged approach petitioners argue that the real_estate entities’ management fee deductions relative to smc’s nonpassive petitioners do not dispute that the real_estate entities were engaged in rental generally passive activities or that petitioner’s management income earned through smc was nonpassive in nature --- - management income are a part of a separate trade_or_business of the real_estate entities it should be noted that the management fee deduction as it related to taxpayers other than petitioner partners and interest holders in the same pass-through entities was treated as part of the passive_income regime accordingly we must decide whether the deducted portion of the passthrough entities’ management fee deductions constitutes a separate trade_or_business ie are nonpassive deductions sec_1_469-4 income_tax regs contains the following definition of trade_or_business activities for purposes of sec_469 trade_or_business activities trade_or_business activities are activities other than rental activities or activities that are treated under sec_1_469-1t vi b as incidental to an activity of holding property for investment that--- involve the conduct_of_a_trade_or_business within the meaning of sec_162 are conducted in anticipation of the commencement of a trade_or_business or involve research or experimental expenditures that are deductible under sec_174 xk kek to be engaged in a trade_or_business within the meaning of sec_162 a taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary these regulations were amended in but they were intended to apply retroactively to the years before the court --- - purpose for engaging in the activity must be for income or profit 480_us_23 in order to hold for petitioners on this argument we would have to decide that the real_estate entities’ payment of management fees by itself constituted a trade_or_business and or an activity separate from the real_estate rental_activity in which they were engaged on the facts presented we hold that the payment of management fees by the real_estate entities did not constitute a trade_or_business or separate activity from the rental_activity of those entities the management fees were incurred by the entities in connection with rental_activity and therefore would be a deduction attributable to the rental income activity see sec_1_469-2t temporary income_tax regs fed reg date we accordingly hold that respondent’s determination that petitioners were not entitled to reduce management income by the management fee deduction of the real_estate entities was not in error petitioners as additional support for their attempt to treat the real_estate entities’ management fee deductions as nonpassive items generally argue that respondent’s disallowance of the deductions contravenes certain fundamental or established principles of taxation for example petitioners argue that in effect they had no accession to wealth because the corresponding -- - income and deductions result in no economic significance for that proposition petitioners reference sec_61 and cases including 348_us_426 petitioners also argue that respondent’s disallowance is inconsistent with the fundamental and global principle of matching income and expenses for purposes of taxation in addition they question whether there is some form of ordering of various code provisions so that for example partnership provisions should not be preempted by sec_469 finally petitioners argue that sec_469 was not intended to negate these fundamental principles the principles referenced by petitioners are not being obviated or eclipsed by respondent’s application of sec_469 such principles ie the question of what is income rules of subchapter_k etc precede the congressionally imposed sec_469 limitation on reductions of nonpassive_income by passive deductions to the extent that the passive losses cannot be used congress has provided that they may be carried into the future to apply against a future year’s passive_income sec_469 expressly limits petitioners’ ability to offset the real_estate entities’ passive management fee deductions against smc’s petitioner’s nonpassive management fee income from the same transaction smc and the real_estate entities are for purposes of sec_469 unrelated smc provides services for the real_estate entities and receives income in exchange the real_estate entities’ correlative expense or deductions are not costs incurred by smc in the performance of the management services finally petitioner’s ownership in the real_estate entities is not exclusive and it was not exclusive in all years for smc unfortunately petitioners have been snared by the reach of sec_469 in what appears to be most ineguitable circumstances as we discussed in our prior opinion sec_469 was designed to limit the use of losses generated by passive activities to offset unrelated income generated by nonpassive activities although sec_469 was designed to stop these practices congress recognized that it would be inappropriate to treat certain transactions_between_related_taxpayers as giving rise to passive expense and nonpassive_income the secretary was charged with issuing regulations to implement sec_469 commentary contained in the legislative_history suggests that self-charged items should be provided for in the regulations in regulations were proposed that provided for self-charged_interest although more than years have passed since the enactment of sec_469 and years have passed since the self-charged regulation for interest was proposed no action has been taken to relieve inequity that may -- be suffered with respect to self-charged items other than interest although we find petitioners’ plight lamentable the court_of_appeals for the fourth circuit has held that the courts are incapable of providing relief in this situation to reflect the foregoing a decision will be entered for respondent
